Citation Nr: 1208186	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  07-30 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral knee or lumbar spine disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh






INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967 and from October 1981 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the RO in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

While the claim has been on appeal at the Board, outstanding VA outpatient treatment records were reviewed at the RO level regarding other orthopedic claims not currently on appeal.  Specifically, an October 2011 rating decision indicates that VA outpatient treatment records dated through October 2011 were reviewed by the RO.  The claims file only contains VA outpatient treatment records through January 2008.  Further, as it appears that the Veteran may undergo regular VA outpatient treatment for his orthopedic complaints, the Board requests that all relevant outstanding VA treatment records be obtained, including any relevant records dated after October 2011.  

Additionally, the October 2011 rating decision referenced a September 2011 VA orthopedic examination report from the Bay Pines VA medical center.  As the VA examination report may be relevant to the Veteran's claim, such should be obtained and submitted to the Board following readjudication by the RO. 

Additionally, the Board notes that VCAA notice was not complete inasmuch as the Veteran has not been provided with proper notice regarding secondary service connection for a right hip disorder.  The Board believes that the deficiency is non-prejudicial in this case as the Veteran has demonstrated actual knowledge of the requirements for a secondary service-connection claim; however, as long as further development is being undertaken, the Veteran should be provided with the accurate VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice for secondary service connection of a right hip disorder. 

2.  Obtain VA outpatient treatment records from the VA medical center in Bay Pines for the period from January 2008 to the present.  Specific request should also be made for the September 2011 VA orthopedic examination report.  Any negative response should be noted. 

3.  The RO should re-adjudicate the issue on appeal, following consideration of all evidence received since the issuance of the last SSOC.  If any benefit sought remains denied, the Veteran and the representative should be provided with a supplemental statement of the case (SSOC).  

The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issues, as well as a summary of the evidence received since the issuance of the last SSOC.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


